DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claims 1, 8 and 15 is a relative and/or subjective term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the degree of closeness is. 
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
For the purpose of further examination, the claims have been interpreted as using a point belonging to the detected obstacle.

Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15, respectively, and therefore inherit all of the deficiencies of claims 1, 8, and 15 discussed above.

Claims 7 and 14 recite the limitation “H matrix” but does not define what an H matrix is. It is unclear whether the H matrix refers to a matrix whose comparison matrix is an M-matrix (in iterative methods), Hermitian matrix, Hessian matrix, Hierarchical matrix, etc. For the purpose of further examination, the claims have been interpreted as “performing inverse Fourier transform on the power spectrum matrix.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 2006/0013438 A1), in view of Strine et al. (US 2013/0083192 A1), hereinafter referred to as Kubota and Strine, respectively.
Regarding claim 1, Kubota teaches a method for detecting an obstacle (Kubota Abstract: “An apparatus of detecting an object on a road surface”; Kubota ¶0003: “The present invention relates to an obstacle detection apparatus, particularly to an obstacle detection apparatus to detect an obstacle on a road such as a preceding vehicle surround a vehicle, a parking vehicle or a pedestrian.”), comprising:
acquiring a current image captured by a camera (Kubota ¶0020: “a method of detecting an object on a road surface comprising: acquiring right and left images by a set of stereo video cameras mounted on a vehicle”);
inputting the current image into a pre-trained detection model to obtain a position of a detection frame of the obstacle and determine a first pixel coordinate of a grounding point in the current image, the grounding point being a point on the detection frame close to a camera side (Kubota Fig. 8: “Input image S1; Kubota ¶0040: “These video cameras 11L and 11R are considered on a camera model”; Kubota ¶0058-¶0062: “A camera model is considered … (a) A area comparatively far from the camera is set to an object region. (b) Position deviation of the right and left cameras along the Y axis is small … β is a Y-direction deviation of a coordinate origin with respect to a median of view points of the right and left cameras”; Kubota Fig. 10: the obstacle plane used to calculate the coordinates is closest to the camera side, e.g., optical centers of the cameras, compared to the rest of the obstacle; Kubota ¶0121: “When the image match computation unit 23 receives a target region image obtained by clipping a part of the target image such as the region A shown in FIG. 12, and a coordinate of a grounding point of the obstacle with the road surface on the target image as a parameter, it computes match between the target image and the image of the regions of the reference image which corresponds to it”); and
outputting the world coordinate of the grounding point as a position of the obstacle in a world coordinate system (Kubota ¶0094: “When an obstacle is detected as described above, an obstacle detection signal is output”).
Kubota further teaches determining an offset between the current image and a template image (Kubota Fig. 5: 15-16 – the two images are compared and the corresponding points are found to transform the images; Kubota ¶0121 discussed above teaches comparing the target and reference images using the coordinate of a grounding point). 
However, Kubota does not appear to explicitly teach that the template image being an image used when performing external parameter calibration on the camera and converting the coordinates.
Pertaining to the same field of endeavor, Strine teaches that the template image being an image used when performing external parameter calibration on the camera (Strine ¶0028: “One aspect of the present invention is the idea of the ‘base frame coordinate system’, which is the coordinate system against which the camera is initially calibrated and oriented in the three-dimensional world”; Strine ¶0055-¶0058: “Image Stabilization creates and manipulates affine transformations, and subsets of affine transformations, in three different coordinate systems: (a) The coordinate system of the incoming image; (b) The coordinate system of the `transient reference` frame, which is used as the coordinate system against which short-term shaking and pole vibrations are referenced; and (c) The coordinate system of the `base frame`, which is the `true` reference frame after all shake and long-term drift phenomena have been eliminated”; Strine ¶0100: “The idea here is that images that are different from the base frame or intermediate database images are stored in the array of zombies (unless they look too much like an existing zombie) along with a transform that takes them back to the zombie at the head of the column. A. dummy identity transform is associated with the zombie in row 0; it cannot yet be matched back to the base frame, or to an intermediate transform”); and 
converting the first pixel coordinate into a world coordinate of the grounding point based on the offset (Strine ¶0028 discussed above; Strine Fig. 1: 104-108).
Kubota and Strine are considered to be analogous art because they are directed to image processing for detecting objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection apparatus and method (as taught by Kubota) to perform a coordinate conversion (as taught by Strine) because the combination compensates for short term and longer term movement of a camera by performing image-to-world coordinate calculations (Strine ¶0007-¶0008).

Regarding claim 2, Kubota, in view of Strine, teaches the method according to claim 1, wherein the converting comprises:
determining a second pixel coordinate of the grounding point in the template image based on the first pixel coordinate and the offset; converting the second pixel coordinate into a camera coordinate of the grounding point by using a preset ground equation; and converting the camera coordinate of the grounding point into the world coordinate of the grounding point by using external parameters of the camera (Kubota ¶0121 and Strine ¶0028, ¶0055-¶0058, ¶0100 discussed above; also see Kubota Abstract: “a parameter computation unit to compute a parameter representing road planarity constraint based on the images of the storage, a corresponding point computation unit to compute correspondence between a first point on one of the right and left images and a second point on the other”).

Regarding claim 3, Kubota, in view of Strine, teaches the method according to claim 1, wherein the determining of the offset between the current image and the template image, comprises:
calculating a rotation coefficient and a scaling coefficient of the current image to the template image; rotating and scaling the current image based on the rotation coefficient and the scaling coefficient; and calculating the offset of the rotated and scaled current image to the template image (Kubota ¶0110: “a rotating matrix connecting two coordinate systems and a translation vector are R and t respectively, the following relation is established between vectors m and m'”; Kubota ¶0118: “the obstacle surface is approximately parallel with the image plane, and a pattern on the obstacle surface is projected to the image plane of each of the right and left images by receiving only the same scale change”; Strine ¶0134: “This type of transform is called a similarity transform and accommodates translation, plus rotation and scaling (image gets larger or smaller). This model has four degrees of freedom and the a, b, c, and d coefficients are what the method solves for”; Strine ¶0179-¶0180: “Similarity Transform (‘s’) … Where s is the scaling factor, α is rotation angle, and tx and ty represents the translation in x and y directions respectively”).

Regarding claim 4, Kubota, in view of Strine, teaches the method according to claim 2, wherein the determining of the offset between the current image and the template image comprises: 
calculating a rotation coefficient and a scaling coefficient of the current image to the template image; and the determining of the second pixel coordinate of the grounding point in the template image based on the first pixel coordinate and the offset (Kubota Abstract, ¶0110, ¶0121 and Strine ¶0179-¶0180 discussed above), comprises: 
multiplying the first pixel coordinate by the rotation coefficient and the scaling coefficient to obtain the second pixel coordinate of the grounding point in the template image (see Strine  ¶0134 (discussed above) & ¶0135: refer to the equations).

Regarding claims 8 and 15, Kubota, in view of Strine, further teaches an electronic device comprising at least one processor and a memory communicatively connected to the at least one processor and storing instructions executable by the at least one processor to perform an operation for detecting an obstacle, and a non-transitory computer readable storage medium, storing computer instructions executable by a computer to perform a operation for detecting an obstacle (Kubota Fig. 19: 31, 32, & 33 & ¶0039: “a processor to execute the present invention by software”; Kubota ¶0142: “When the present invention is executed by software, a processor comprising CPU 31, HDD 32 and memory 33 as shown in FIG. 19 is used. A program to execute the embodiment and image information provided by the cameras are stored in the HDD 32. The program read from HDD 32 is stored to memory 33, and CPU 31 executes obstacle detection as reading the image information from HDD 32 according to the program stored to the memory 33”). Therefore, claims 8 and 15 are rejected using the same rationale as applied to claim 1 discussed above.

Claims 9 and 16 are rejected using the same rationale as applied to claim 2 discussed above.
Claims 10 and 17 are rejected using the same rationale as applied to claim 3 discussed above.
Claims 11 and 18 are rejected using the same rationale as applied to claim 4 discussed above.
Claim(s) 5-7, 12-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 2006/0013438 A1), in view of Strine et al. (US 2013/0083192 A1), and further in view of Hirai et al. (US 2007/0285579 A1), hereinafter referred to as Kubota and Strine, respectively.
Regarding claim 5, Kubota, in view of Strine, teaches the method according to claim 3, but does not appear to explicitly teach performing Fourier-Mellin transform on the current image and the template image respectively, to solve the rotation coefficient and the scaling coefficient of the current image to the template image.
Pertaining to the same field of endeavor, Hirai teaches performing Fourier-Mellin transform on the current image and the template image respectively, to solve the rotation coefficient and the scaling coefficient of the current image to the template image (Hirai ¶0022: “a transformation unit configured to compute a phase correlation between signals obtained by the log-polar coordinate transformation, and perform transformation processing for image rotation or image scaling on the basis of the computed phase correlation”; Hirai ¶0095: “The computation section 15 performs computation compliant with SPOMF (Symmetrical Phase-Only Matched Filtering). SPOMF is described in ‘Symmetric Phase-Only Matched Filtering of Fourier-Mellin Transforms for Image Registration and Recognition’, IEEE Transaction on Pattern Analysis and Machine Intelligence, VOL. 16, No. 12, December 1994”).
Kubota, in view of Strine, and Hirai, are considered to be analogous art because they are directed to image processing for detecting objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection apparatus and method, in view of Strine (as taught by Kubota) to perform FMT (as taught by Hirai) because the combination can detect a scene change more accurately by computing the phase correlation (Hirai Abstract & ¶0008).

Regarding claim 6, Kubota, in view of Strine, teaches the method according to claim 4, but does not appear to explicitly teach performing Fourier-Mellin transform on the current image and the template image respectively, to solve the rotation coefficient and the scaling coefficient of the current image to the template image.
Pertaining to the same field of endeavor, Hirai teaches performing Fourier-Mellin transform on the current image and the template image respectively, to solve the rotation coefficient and the scaling coefficient of the current image to the template image (Hirai ¶0022 & ¶0095 discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection apparatus and method, in view of Strine (as taught by Kubota) to perform FMT (as taught by Hirai) because the combination can detect a scene change more accurately by computing the phase correlation (Hirai Abstract & ¶0008).

Regarding claim 7, Kubota, in view of Strine, teaches the method according to claim 3, but does not appear to explicitly teach performing Fourier transform on the rotated and scaled current image, and acquiring a Fourier transform result of the template image; obtaining a normalized cross power spectrum matrix for a Fourier transform result of the current image and the Fourier transform result of the template image; performing inverse Fourier transform on the power spectrum matrix to obtain an H matrix; and finding a point having maximum energy in the H matrix, and calculating an offset of the point.
Pertaining to the same field of endeavor, Hirai teaches performing Fourier transform on the rotated and scaled current image, and acquiring a Fourier transform result of the template image; obtaining a normalized cross power spectrum matrix for a Fourier transform result of the current image and the Fourier transform result of the template image; performing inverse Fourier transform on the power spectrum matrix to obtain an H matrix (Hirai ¶0011: “The correlation computation unit can include: a Fourier transform unit configured to perform Fourier transforms upon the image signals forming the images; a cross power spectrum computation unit configured to compute a cross power spectrum using values obtained by performing the Fourier transforms; and an inverse Fourier transform unit configured to perform an inverse Fourier transform upon the computed cross power spectrum”; Hirai ¶0013: “The detection unit can further include a normalization unit configured to normalize the values of amplitudes”); and 
finding a point having maximum energy in the H matrix, and calculating an offset of the point (Hirai ¶0111: “the normalization section 16 normalizes the output s(x, y) of the inverse Fourier transform unit 52 so that the maximum value thereof can be one”; Hirai Figs. 8-9 & ¶0145: “the maximum amplitude is detected among the results of computation compliant with SPOMF which have been performed for individual coordinate positions”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection apparatus and method, in view of Strine (as taught by Kubota) to perform FMT (as taught by Hirai) because the combination can detect a scene change more accurately by computing the phase correlation (Hirai Abstract & ¶0008).

Claims 12 and 19 are rejected using the same rationale as applied to claim 5 discussed above.
Claims 13 and 20 are rejected using the same rationale as applied to claim 6 discussed above.
Claim 14 is rejected using the same rationale as applied to claim 7 discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667